Sherwood, J.
In this cause a motion has been filed by respondent to dismiss the appeal taken herein. This is an equitable proceeding, having for its object the redemption of land sold for the payment of taxes, plaintiff not having been made a party defendant to the suit to enforce the State’s lien for such taxes. The circuit court allowed her to redeem, and from the decree in plaintiff’s favor defendant appeals.
Consolidated rules 15 and 16 of this court require that appellant file “an abstract or abridgment of the record setting forth so much thereof as is necessary to a full understanding of all the questions presented to this court for decision.”
The obvious object of these rules is that no reference to the record need be made, but that the court *282may rely for its information on the abstract alone. No attempt has been made in this cause to comply with these rules, and consequently the motion filed by plaintiff must prevail. Rule 19, Sup. Ct. Rules; Jayne v. Wine, 98 Mo. 404.
Therefore appeal dismissed.
All concur.